DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-12, 16, 20-23, 27, 35, 41, & 44  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumichi et al. (US PGPub 20050098348)
	As per claim 1:
	Okumichi et al. discloses in Fig. 24A-C or, alternatively, 25A-C:
	A radio frequency ("RF") (invention is disclosed for high frequency bands, such as microwave bands, which are considered to be within the radio frequency spectrum) transmission line in a multi-layer printed circuit board structure (dielectric layers 1 and metallization layers indicated as grounding conductors 32), comprising: 
a first row of ground vias (grounding-conductor via conductors 15, 25, 35 along the top of Fig. 24A & 24C, alternatively, 25A & 25C) that extend vertically through the multi-layer printed circuit board structure (as shown in Figs. 24B, alternatively, 25B); 

a first transmission line segment (signal wiring conductor 11) extending horizontally along a first portion (top) of the multi-layer printed circuit board structure; 
a second transmission line segment (signal wiring conductor 21) extending horizontally along a second portion (bottom) of the multi-layer printed circuit board structure, the second transmission line segment vertically spaced apart from the first transmission line segment (as seen in Fig. 24B, alternatively Fig. 25B); 
a vertical dielectric structure (dielectric layers 1 within ground-conductor non-forming areas 16, 26, 36) that extends between the first and second transmission line segments; 
and a blind ground via (grounding-conductor vias 15, 25, 35, as shown in Fig. 24B, alternatively grounding-conductor vias 35 shown in Fig. 25B) that extends vertically through the printed circuit board structure positioned adjacent the vertical dielectric structure.

As per claim 2:
Okumichi et al. discloses in Fig. 24A-C or, alternatively, 25A-C:


	As per claim 3:
Okumichi et al. discloses in Fig. 24A-C:
the blind ground via extends to one of a top surface or a bottom surface of the printed circuit board structure (ground-conductor via conductor 15 and 25 are in separate vias in Fig. 24B, where they, such that each blind via only extends to one of a top or bottom surface).

	As per claim 4:
	Okumichi et al. discloses in Fig. 25A-C:
the blind ground via is a buried blind ground via having a top end and a bottom end that are both within an interior of the printed circuit board structure (ground-conductor via conductors 15 & 25 are not provided to blind vias overlapping the transmission line in Fig. 25B).

	As per claim 6:
	Okumichi et al. discloses in Fig. 24A-C or, alternatively, 25A-C:


	As per claim 9:
Okumichi et al. discloses in Fig. 24A-C or, alternatively, 25A-C:
The blind ground via comprises a first blind ground via that vertically overlaps and is isolated from the first transmission line segment and a second blind ground via that vertically overlaps and is isolated from the second transmission line segment (one overlaps with signal wiring conductor 11, and one overlaps with signal wiring conductor 21 as shown in Fig. 24B/25B).

	As per claim 10:
	Okumichi et al. discloses in Fig. 24A-C:
the first transmission line segment (signal wiring conductor 11) is implemented in an uppermost printed circuit board (upper half of dielectric layers 1) of the printed circuit board structure, and the second transmission line segment (signal wiring conductor 21) is implemented in a lowermost printed circuit board (lower half of dielectric layers 1) of the printed circuit board structure, and wherein the blind ground via comprises a first set of blind ground vias (grounding-conductor via conductors 15 & top half of 35 on the left of Fig. 24B) that extend completely through the uppermost printed circuit board on a first side of the vertical dielectric structure (as seen in Fig. 24B) and a second set of 

	As per claim 11:
	Okumichi et al. discloses in Fig. 24A-C or, alternatively, 25A-C:
the blind ground via (via with grounding-conductor via conductor 15 or alternatively, grounding-conductor via conductors 35 on left of 25B) is between the first row of ground vias and the second row of ground vias adjacent a distal end of the first transmission line segment (as seen in Fig. 24A/25A).

As per claim 12:
	Okumichi et al. discloses in Fig. 24A-C or, alternatively, 25A-C:
the multi-layer printed circuit board structure comprises a plurality of printed circuit boards, each printed circuit board including a core dielectric layer and at least one patterned metal layer, and a plurality of additional dielectric layers that bind the printed circuit boards together (top and bottom dielectric layers 1 with respective signal wiring conductors 11 & 21 may be considered two separate core dielectric layers of two separate printed circuit boards with respective patterned metal layers, wherein the dielectric layers comprising grounding-conductor via conductors 35 may be considered the plurality of additional dielectric layers that bind the printed circuit boards together).

	As per claim 16:
Okumichi et al. discloses in Fig. 24A-C or, alternatively, 25A-C:
a conductive signal via (signal via conductors 14, 24, 34) that extends between the first and second transmission line segments.

As per claim 20:
Okumichi et al. discloses in Fig. 24A-C or, alternatively, 25A-C:
A radio frequency ("RF") (invention is disclosed for high frequency bands, such as microwave bands, which are considered to be within the radio frequency spectrum) transmission line in a multi-layer printed circuit board structure (dielectric layers 1 and metallization layers indicated as grounding conductors 32), comprising: 
a first transmission line segment (signal wiring conductor 11) extending horizontally along a first portion (top) of the multi- layer printed circuit board structure; 
a second transmission line segment (signal wiring conductor 21) extending horizontally along a second portion (bottom) of the multi-layer printed circuit board structure, the second transmission line segment vertically spaced apart from the first transmission line segment (as seen in Fig. 24B, alternatively Fig. 25B); 
a vertical dielectric structure (dielectric layers 1 within ground-conductor non-forming areas 16, 26, 36) that extends between the first and second transmission line segments; 

and a second ground via (grounding-conductor vias 15, 25, as shown in Fig. 24B, alternatively grounding-conductor vias 35 shown in Fig. 25B over signal wiring conductor 12) that vertically overlaps the second transmission line segment.

As per claim 21:
Okumichi et al. discloses in Fig. 24A-C or, alternatively, 25A-C:
the first and second ground vias each comprise blind ground vias that that extend vertically through the printed circuit board structure and that each have an end that terminates within an interior of the printed circuit board structure (each ground-conductor via has a terminus at a grounding via 35 that is within the PCB structure).

As per claim 22:
Okumichi et al. discloses in Fig. 24A-C or, alternatively, 25A-C:
a first row of ground vias (grounding-conductor via conductors 15, 25, 35 along the top of Fig. 24A & 24C, alternatively, 25A & 25C) that extend vertically through the multi-layer printed circuit board structure (as shown in Figs. 24B, alternatively, 25B); 

	
As per claim 23:
Okumichi et al. discloses in Fig. 25A-C:
the first and second blind ground vias are each a buried blind ground via having a top end and a bottom end that are both within an interior of the printed circuit board structure (as seen in Fig. 25B).

	As per claim 27:
Okumichi et al. discloses in Fig. 24A-C or, alternatively, 25A-C:
the first and second blind ground vias are on opposed sides of the vertical dielectric path (as seen in Fig. 24B/25B).

	As per claim 35:
	Okumichi et al. discloses in Fig. 25A-C or, alternatively, 24A-C:
A radio frequency ("RF") (invention is disclosed for high frequency bands, such as microwave bands, which are considered to be within the radio frequency spectrum) 
a first row of ground vias (grounding-conductor via conductors 15, 25, 35 along the top of Fig. 24A & 24C, alternatively, 25A & 25C) that extend vertically through the multi-layer printed circuit board structure (as shown in Figs. 24B, alternatively, 25B); 
a second row of ground vias (grounding-conductor via conductors 15, 25, 35 along the bottom of Fig. 24A & 24C, alternatively, 25A & 25C) that extend vertically through the multi-layer printed circuit board structure (as shown in Figs. 24B, alternatively, 25B); 
a first transmission line segment (signal wiring conductor 11) extending horizontally along a first portion (top) of the multi-layer printed circuit board structure; 
a second transmission line segment (signal wiring conductor 21) extending horizontally along a second portion (bottom) of the multi-layer printed circuit board structure, the second transmission line segment vertically spaced apart from the first transmission line segment (as seen in Fig. 24B, alternatively Fig. 25B); 
and a first blind ground via (grounding-conductor vias 35, 25, as shown in Fig. 24B, alternatively grounding-conductor vias 35 shown in Fig. 25B on the right) that is adjacent the distal end of the first transmission line segment between the first and second rows of ground vias (as seen in Figs. 24A&C, alternatively Figs. 25A&C).

Okumichi et al. discloses in Fig. 24A-C or, alternatively, 25A-C:
the first blind ground via vertically overlaps and is isolated from the first transmission line segment (as seen in Fig. 24B/25B), the RF transmission line further comprising a second blind ground via (grounding-conductor vias 35, 15, as shown in Fig. 24B, alternatively grounding-conductor vias 35 shown in Fig. 25B on the left) that vertically overlaps and is isolated from the second transmission line segment.

	As per claim 44:
	Okumichi et al. discloses in Fig. 24A-C or, alternatively, 25A-C:
the first blind ground via is an offset blind ground via that includes first (ground vias 35 closer to the edges of 24B/25B) and second segments (ground vias 35 closer to the signal vias 34 in the center of the PCB module) that do not vertically overlap.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumichi et al. (US PGPub 20050098348)
As per claim 17:
Okumichi et al. discloses in Fig. 24A-C or, alternatively, 25A-C:
	a plurality of vertically spaced-apart metal pads (connecting conductors for signal 33) that surround the conductive signal via.
	Okumichi et al. provides an example where a plurality of vertically spaced-apart metal pads that surround the conductive signal via are annular (circular, para [0374]).
	Okumichi et al. is silent regarding these connecting conductors being annular in Figs. 24A-C or 25A-C.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to make the spaced-apart metal pads of Okumichi et al. to be annular, as one of a limited number of shape options provided by Okumichi et al.
	
	As per claim 18:

a plurality of annular void rings (grounding-conductor non-forming area 36) that define an annular dielectric column that surround the plurality of vertically spaced-apart annular metal pads, the annular dielectric column comprising the vertical dielectric structure.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Samuel S Outten/           Examiner, Art Unit 2843